Case 3:20-cv-02190-DMS-DEB Document 13-21 Filed 02/15/21 PageID.543 Page 1 of 5




  1   Raymond M. DiGuiseppe
      The DiGuiseppe Law Firm, P.C.
  2
      4320 Southport-Supply Road, Suite 300
  3   Southport, NC 28461
  4   Tel.: 910-713-8804
      Email: law.rmd@gmail.com
  5
  6   Michael P. Sousa
      Law Offices of Michael P. Sousa, APC
  7   3232 Governor Dr., Suite A
  8   San Diego, CA 92122
      Tel.: 858-453-6122
  9
      Email: msousa@msousalaw.com
 10
 11   Attorneys for Plaintiffs

 12
                              UNITED STATES DISTRICT COURT
 13
                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 14
      LANA RAE RENNA, an individual;                        Case No. 3:20-cv-02190-DMS-DEB
 15   DANIELLE JAYMES, an individual;
 16   HANNAH SPOUSTA, an individual;
      LAURA SCHWARTZ, an individual;                        DECLARATION OF PLAINTIFF
 17
      MICHAEL SCHWARTZ, an individual;                      LAURA SCHWARTZ IN
 18   ROBERT MACOMBER, an individual;                       SUPPORT OF PLAINTIFFS’
 19   CLINT FREEMAN, an individual;                         OPPOSITION TO DEFENDANTS’
      RICHARD BAILEY, an individual;                        MOTION TO DISMISS
 20   JOHN KLIER, an individual; JUSTIN
 21   SMITH, an individual; JOHN                            Date/Time: To Be Set By Court
      PHILLIPS, an individual; PWGG, L.P., a                Time:        13A
 22   California Limited Partnership;                       Judge:       Hon. Dana M. Sabraw
 23   CHERYL PRINCE, an individual;                         Trial Date: None set
      DARIN PRINCE, an individual; NORTH                    Action Filed: 11/10/2020
 24   COUNTY SHOOTING CENTER, INC.,
 25   a California Corporation; RYAN
      PETERSON, an individual;
 26
      GUNFIGHTER TACTICAL, LLC, a
 27   California Limited Liability Company,
 28   FIREARMS POLICY COALITION,
                                            1
        DECLARATION OF PLAINTIFF LAURA SCHWARTZ IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO
                                                                                                      DISMISS
                                                                           (CASE NO.: 3:20-CV-02190-DMS-DEB)
Case 3:20-cv-02190-DMS-DEB Document 13-21 Filed 02/15/21 PageID.544 Page 2 of 5




  1   INC.; SAN DIEGO COUNTY GUN
      OWNERS PAC; CITIZENS
  2
      COMMITTEE FOR THE RIGHT TO
  3   KEEP AND BEAR ARMS; and
  4   SECOND AMENDMENT
      FOUNDATION,
  5
  6                         Plaintiffs,
            vs.
  7
  8   XAVIER BECERRA, in his official
      capacity as Attorney General of
  9   California; and LUIS LOPEZ, in his
 10   official capacity as Director of the
      Department of Justice Bureau of
 11   Firearms,
 12                          Defendants.
 13
 14
 15   I, LAURA SCHWARTZ, declare as follows:
 16         1.      I am an adult resident of the County of San Diego, California, and am
 17
      a named Plaintiff in the above matter. I have personal knowledge of the facts stated
 18
 19   herein, and if called as a witness, I could competently testify to these facts.
 20
            2.      This declaration is executed in support of Plaintiffs’ Opposition to
 21
 22   Defendants’ Motion to Dismiss.
 23         3.     I am not prohibited under state or federal law from possessing,
 24
      receiving, owning, or purchasing a firearm.
 25
 26         4.     I hold an active license to carry a concealed weapon (“CCW”) issued
 27
      by my county sheriff, after proving “good cause” and “good moral character” to
 28                                            2
        DECLARATION OF PLAINTIFF LAURA SCHWARTZ IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO
                                                                                                      DISMISS
                                                                           (CASE NO.: 3:20-CV-02190-DMS-DEB)
Case 3:20-cv-02190-DMS-DEB Document 13-21 Filed 02/15/21 PageID.545 Page 3 of 5




  1   my licensing authority, successfully completing a course of training on the law and
  2
      firearms proficiency under § 26165 and passing an extensive Live Scan-based
  3
  4   background check and placement into the State’s system for monitoring law

  5   enforcement contact, arrests, and criminal convictions (“Rap Back”).
  6
            5.      I am a member and supporter of Plaintiffs FIREARMS POLICY
  7
  8   COALITION, SAN DIEGO COUNTY GUN OWNERS PAC, CITIZENS
  9
      COMMITTEE FOR THE RIGHT TO KEEP AND BEAR ARMS, and SECOND
 10
 11   AMENDMENT FOUNDATION.

 12         6.      But for California’s Handgun Ban and Defendants’ active
 13
      enforcement thereof, I would purchase for self-defense and other lawful purposes a
 14
 15   Glock 19 Gen5 and/or Springfield Armory Hellcat, which are both handguns in
 16   common use for self-defense and lawful purposes and widely sold and possessed
 17
      outside of California.
 18
 19         7.      I wish to purchase the Glock 19 Gen5 because of the ambidextrous
 20
      slide release. This is crucial to my gun safety training. I specifically train to be
 21
 22   able to use both my right hand and my left hand to safely shoot a gun for self-
 23   defense purposes. If I were to shoot with my left hand using the current Glock 19
 24
      Gen3 on Defendants’ Roster, it would be very unsafe because there is no left-
 25
 26   handed slide release. Additionally, the Glock 19 Gen3 does not come with
 27
      adjustable backstraps. I have smaller than average hands and in order to get a solid
 28                                            3
        DECLARATION OF PLAINTIFF LAURA SCHWARTZ IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO
                                                                                                      DISMISS
                                                                           (CASE NO.: 3:20-CV-02190-DMS-DEB)
Case 3:20-cv-02190-DMS-DEB Document 13-21 Filed 02/15/21 PageID.546 Page 4 of 5




  1   and safe grip on the gun, I need the adjustable hand straps. The Glock 19 Gen5
  2
      provides adjustable straps that makes it more accurate for me to shoot and safer for
  3
  4   me to shoot.

  5         8.       I wish to purchase the Springfield Armory Hellcat because it is a more
  6
      appropriate concealed carry handgun that still holds 10 rounds. I am not able to
  7
  8   purchase a suitable concealed carry weapon that still holds 10 rounds on
  9
      Defendants’ Roster. I also wish to purchase the Springfield Armory Hellcat
 10
 11   because this gun is smaller than the concealed carry weapons on Defendants’

 12   Roster. I would be able to get a tighter and overall better grip on the gun. This gun
 13
      would therefore be safer and more accurate to shoot than any concealed carry gun
 14
 15   on Defendants’ Roster.
 16         9.       Because the handguns that I seek to purchase for lawful purposes are
 17
      currently excluded from Defendants’ Roster of purportedly “safe” handguns,
 18
 19   California’s Handgun Ban bars me from purchasing and taking possession of such
 20
      handguns from a licensed retailer, who are likewise prohibited from selling them to
 21
 22   me on pain of criminal sanction.
 23         10.      I have no other lawful method of purchasing these handguns in
 24
      California.
 25
 26
 27
 28                                                     4
        DECLARATION OF PLAINTIFF LAURA SCHWARTZ IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO
                                                                                                      DISMISS
                                                                           (CASE NO.: 3:20-CV-02190-DMS-DEB)
Case 3:20-cv-02190-DMS-DEB Document 13-21 Filed 02/15/21 PageID.547 Page 5 of 5




  1        I declare under penalty of perjury that the foregoing is true and correct.
                             02/14/2021
  2
           Executed on _________________.
  3
  4
                                                   ____________________________
  5                                                LAURA SCHWARTZ
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28                                                    5
       DECLARATION OF PLAINTIFF LAURA SCHWARTZ IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO
                                                                                                     DISMISS
                                                                          (CASE NO.: 3:20-CV-02190-DMS-DEB)
